Bell, J.
We are of opinion that there is no error in the judgment of the court below. The record does not disclose with certainty the precise nature of the transaction between Shepherd, the appellant, and Ephraim, one of the makers of the note upon which the suit was instituted. The letter addressed by the appellant to Messrs. Pierce, Howe & Co., on the 27th of March, 1857, warranted the jury in the conclusion that the note had been paid. If this were not true, it devolved upon the plaintiff below to show the contrary, and to make it apparent that the arrangement between himself and Ephraim was of such a nature as-to reserve to him a right of action upon the note against both of the makers. In the absence of such proof, the cdurt below did right to submit to the jury the question, whether the note had been paid or settled; and as the evidence was such as to warrant the *487jury in finding that the note had been paid or settled by Ephraim, we must conclude that they found their verdict upon this view of the case.
The judgment of the court below is affirmed.
Judgment affirmed.